[Cite as Summitcrest, Inc. v. Eric Petroleum Corp., 2016-Ohio-3381.]




                          STATE OF OHIO, COLUMBIANA COUNTY
                                  IN THE COURT OF APPEALS
                                        SEVENTH DISTRICT
SUMMITCREST, INC.                                      )
                                                       )
        PLAINTIFF-APPELLEE                             )
         CROSS-APPELLANT                               )               CASE NO. 12 CO 0055
                                                       )
VS.                                                    )                    OPINION
                                                       )                     AND
ERIC PETROLEUM CORP., ET AL.                           )                JUDGMENT ENTRY
                                                       )
        DEFENDANTS-APPELLANTS                          )
         CROSS-APPELLEE                                )

CHARACTER OF PROCEEDINGS:                              Motion for Reconsideration

JUDGMENT:                                              Denied.

APPEARANCES:
For Plaintiff-Appellee/Cross-Appellant                 Attorney Bruce Khula
                                                       Attorney Steven Friedman
                                                       4900 Key Tower
                                                       127 Public Square
                                                       Cleveland, Ohio 44114-1304

For Defendant-Appellant/Cross-Appellee Attorney Thomas Hill
Eric Petroleum Corporation             6075 Silica Road, Suite A
                                       Austintown, Ohio 44515-1053

For Defendants-Appellants                              Attorney Thomas Fusonie
Chesapeake Exploration, LLC and                        52 East Gay Street
Ohio Buckeye Energy, LLC                               P.O. Box 1008
                                                       Columbus, Ohio 43216-1008

JUDGES:

Hon. Mary DeGenaro
Hon. Gene Donofrio
Hon. Cheryl L. Waite

                                                       Dated: June 13, 2016
                                                                                 -2-


PER CURIAM.


       {¶1}   On March 17, 2016, Appellee/Cross-Appellant Summitcrest, Inc. filed an
application for reconsideration in the appeal of Summitcrest, Inc., v. Eric Petroleum
Corp., 7th Dist. 12 CO 0055, 2016-Ohio-888.
       {¶2}   "The test generally applied upon the filing of a motion for reconsideration
in the court of appeals is whether the motion calls to the attention of the court an
obvious error in its decision, or raises an issue for consideration that was either not
considered at all or was not fully considered by the court when it should have been."
Columbus v. Hodge, 37 Ohio App. 3d 68, 523 N.E.2d 515 (1987), paragraph one of the
syllabus.
       {¶3}   The purpose of reconsideration is not to reargue one's appeal based on
dissatisfaction with the logic used and conclusions reached by an appellate court.
Victory White Metal Co. v. N.P. Motel Syst. Inc., 7th Dist. No. 04 MA 0245, 2005–
Ohio–3828, ¶ 2. "An application for reconsideration may not be filed simply on the
basis that a party disagrees with the prior appellate court decision." Hampton v.
Ahmed, 7th Dist. No. 02 BE 0066, 2005–Ohio–1766, ¶ 16 (internal citation omitted).
Nor is it "a mechanism to raise an entirely new argument and issue to the appellate
court that was not raised in the appellate brief." State v. Wellington, 7th Dist. No. 14
MA 0115, 2015-Ohio-2095, ¶9.
       {¶4}   App.R. 26(A)(1) mandates that applications for reconsideration shall
be "made in writing no later than ten days after the clerk has both mailed to the parties
the judgment or order in question and made a note on the docket of the mailing."
App.R. 26(A)(1). The three-day mail rule in App.R. 14(C) is inapplicable to applications
for reconsideration. Peters v. Tipton, 7th Dist. No. 13 HA 10, 2015-Ohio-3307, ¶ 9.
       {¶5}   "A motion for reconsideration can be entertained even though it was
filed beyond the ten-day limitation provided for by the rule if the motion raises an issue
of sufficient importance to warrant entertaining it beyond the ten-day limit." State v.
Dew, 7th Dist. No. 08MA62, 2014-Ohio-4042, ¶ 7.
       {¶6}   This Court issued its judgment entry and opinion in Summitcrest's appeal
on March 4, 2016; that same day, the clerk mailed the judgment to the parties and
                                                                                 -3-


made a note on the docket accordingly. Summitcrest filed its application for
reconsideration on March 17, 2016, three days late. It did not acknowledge this tardy
filing nor provide an explanation of good cause. More importantly, there does not
appear to be, nor does Summitcrest allege, an issue of sufficient importance to
warrant entertaining the application beyond the ten-day limit.
       {¶7}   Rather, it appears that Summitcrest merely disagrees with this Court's
decision. Briefly stated, this Court was mindful of the procedural posture of this case,
an issue Summitcrest raises for the first time upon reconsideration, and did not "sua
sponte" enter summary judgment in favor of EPC, as Summitcrest asserts. Rather, we
concluded that, as a matter of law, the trial court erred in its interpretation of the
contract, stated the correct interpretation, and accordingly reversed and remanded the
matter to the trial court, Summitcrest at ¶ 4, as EPC's counterclaims remain pending
before the trial court for resolution. Summitcrest at ¶ 19.
       {¶8}   Because Summitcrest has failed to meet the requisite time frame for
reconsideration, and has failed to demonstrate good cause for the untimely filing, nor
raised a sufficient issue warranting consideration of its motion beyond the time limit set
by the Appellate Rules, the merits of its application cannot be addressed and the
application is hereby denied.




DeGenaro, J., concurs.

Donofrio, J., concurs.

Waite, J., concurs.